DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed June 14, 2022. 
Claims 1-20 are pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 1-8 are directed to a method and  Claims 9-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-20 recite series of steps for recording/tracking certification records for users, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as managing personal behavior or relationships or interactions between people. 
 
The limitations that set forth the abstract idea are:
 responsive to determining that a first certification has been granted to a user, recording, in the distributed ledger, a first token transfer between a digital wallet associated with the first certification and a digital wallet associated with the user to indicate that the first certification has been granted to the user;  and 
responsive to determining that a second certification has been granted to the user after the first certification has been granted to the user,  recording, in the distributed ledger, a second token transfer between a digital wallet associated with the second certification and the digital wallet associated with the user to indicate that the second certification has been granted to the user and 
also recording, in the distributed ledger, a third token transfer between the digital wallet associated with the first certification and the digital wallet associated with the second certification to indicate that the second certification has been granted to the user after the first certification.
 receiving a request for information regarding the certifications granted to the users; 
accessing one or more records of token transfers stored in the distributed ledger in response to receiving the request; 
analyzing the one or more records of token transfers to generate an analysis result; and 
providing the analysis result as response to the request.

The process noted above for recording and retrieving digital records associated with user can be performed manually without the use of a machine.  
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The examiner further notes that the concept of recording and tracking user’s certificates can be practiced manually using a pen/papers 
The claim elements in addition to the abstract idea are:
one or more network devices
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.

The one or more network devices is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions for recording and retrieving digital certificates associated with users. 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claim further recites computer generic functions that do not integrate the abstract idea into a practical application. These functions include: analyzing token transfers/ certification and assigning an identifier to digital wallets. 

Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 2-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   


	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercury et al (US 20190089701 A1) (“Mercury”) in view of Tahir Lushi (Blockchain in Education: possibilities for a blockchain based study management system for Higher Education Institutions) (“Lushi”). 

As per claims 1, 9 & 15, Mercury discloses: 
responsive to determining that a first certification (badge/credential) has been granted to a user (e.g. badge earners), recording, in the distributed ledger, a first […] transfer [transactions/certifications]  between a digital wallet (e.g. public key address) associated with the first certification (badge issuer) and a digital wallet associated with the user to indicate that the first certification has been granted to the user (¶¶ [0184]-[0188]; figs. 26);  and 
responsive to determining that a second certification(new/ updated/recertified badge) has been granted to the user after the first certification has been granted to the user, ), recording, in the distributed ledger, a second […] transfer (recording the existence of a new badge issued by a particular issuer to a particular earner….the updates to the blockchain database 2660 may be provided to each of the blockchain nodes 2630 and/or 2640, so that these nodes may update their individual ledger) between a digital wallet ( e.g. public key address ) associated with the second certification and the digital wallet associated with the user to indicate that the second certification has been granted to the user (¶ [0188]- [0192]; fig. 27, 30A)and 
also , recording, in the distributed ledger, a third […] transfer between the digital wallet associated with the first certification and the digital wallet associated with the second certification to indicate that the second certification has been granted to the user after the first certification (each network node will effectively check-in with the others and record the latest transactions (e.g., issued badges) periodically….. Each node computer 2630 and/or 2640 connected to the blockchain network 2600 may use a client that performs the task of validating and relaying badge issuance transactions, and retrieves periodic updates of the blockchain 2660, which may be automatically downloaded initially whenever a new node computer 2630 and/or 2640 joins the blockchain network 2600. ) (¶¶ [0106],[0134],  [0142], [0157], [0187], [0188]; fig. 27, 30A).  

receiving a request for information regarding the certifications granted to the users (¶¶ [0072], [0106]-[108]) ; 
accessing one or more records of token transfers stored in the distributed ledger in response to receiving the request (¶¶ [0072], [0106]-[108]); 
analyzing the one or more records of token transfers to generate an analysis result (¶¶ [0072], [0106]-[108]); and 
providing the analysis result as response to the request (¶¶ [0072], [0106]-[108]; For example, a client device 660 may query the platform server 610 for data metrics and/or analyses relating to a subset of digital credentials stored in the digital credential data store 615. The third-party systems 660 also may provide data to the platform server 610 that may initiate updates to the templates and/digital credentials stored in the data store 615. External digital credential publishers 670 may correspond to third-party systems configured to receive digital credential data from the platform 610 and publish (or present) the digital credential data to users.).

Mercury further discloses badge repository and credentialing system, acting as a clearinghouse for badge owners, issuers, earners, endorsers, etc. Server 1110 may include a digital credential (or badge) data store configured to store badging information such as the details of the particular badges earned by particular users. As noted above, such details may include the date on which a badge was issued to a user, and for certain badges, an expiration date associated with the badge (¶¶ [0134]).

Mercury does not expressly disclose token transfers between wallets to indicate the certifications that have been granted to the user. 

Lushi, however, discloses token transfers between wallets to indicate the certifications that have been granted to the user (Pages 3, 5, 6, 12, 14, 16; This would be a private (permissioned) blockchain, where universities would act as peers (nodes) and would have proper amounts of tokens to transfer to students. Students would only have the possibility to receive tokens/ECTS but not to forward them to other people. This would function through a wallet, which could be used by students on their smartphones or other electronic devices. They could always be able to see their credits and show them to an interested third-party. After fulfillment of certain criteria, including the needed number of ECTS credits and other conditions set by universities individually, a smart contract would be executed, and a degree certificate would be issued to the student. Since the hash of the degree would be stored in blockchain, the certificate
would be immutable und verifiable from any interested third party (another university or an employer) through a blockchain API client. However, the student, as the owner of the certificate could be able to decide for whom he makes the certificate available. The home universities could additionally issue these certificates also as electronic certificates or paper ones, based on their needs or legal obligations.). 

It would have been obvious to a person of ordinary skill in the art to modify Mercury’s teachings to include the function using tokens to indicate certifications as disclosed by Lushi, to enable blockchain members to transfer certifications/ documentations between their respective wallets thereby preventing potential fraudulent certification activities. 

The examiner further notes that the following limitations have been considered but are not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to indicate that…
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, claim 1 recites a first certification and a second token in combinations with recording, accessing and analyzing. Therefore, the Examiner submits that the second certification, has not patentable significance because the second certification produces predictable results as produced by the first certification. The same argument applies to the first token transfer, second token and the third token transfer


As per claims 2, 10 & 16, Mercury/ Lushi discloses as shown above. 
Mercury further discloses:
 wherein the distributed ledger includes records of [certifications /transactions]  between digital wallets associated with certifications and digital wallets associated with users that indicate which certifications were granted to which users (¶¶ [0167, [0199], [0200]; For example, if the user has earned multiple badges and/or profession certifications that are each associated with the skill of"forensic accounting,]), and 
wherein the distributed ledger further includes records of [certifications /transactions] between digital wallets associated with different certifications that indicate which certifications were granted to users after a given certification was granted to those users (¶ [0104], [0199]; figs. 30A, 34). 

As per claims 3, 11 & 17, Mercury/ Lushi discloses as shown above. 
Mercury further discloses wherein the analysis results indicates a set of most common certifications that were granted to users after a given certification was granted to those users (¶¶ [0201], [0214]; figs. 35, 30A, 34). 

As per claims 4, 12 & 18, Mercury/ Lushi discloses as shown above. 
Mercury further discloses wherein the analysis results indicates a set of most common certifications granted to users having a given job type (¶¶ [0215]-[0218]). 

As per claims 5, 13 & 19, Mercury/ Lushi discloses as shown above. 
Mercury further discloses wherein the analysis results indicates a job readiness score for a given user with respect to a given job type (¶ [0114], [0125], [0126]). 

As per claims 6 & 14 , Mercury/ Lushi discloses as shown above. 
Mercury further discloses  wherein the first certification and the second certification are granted by different certification authorities (¶ [0185]; fig. 26). 

As per claim 7 & 20, Mercury/ Lushi discloses as shown above. 
Mercury further discloses wherein the distributed ledger is stored using a blockchain (¶ [0184]). 

As per claim 8, Mercury/ Lushi discloses as shown above. 
Mercury further discloses wherein each of the digital wallet associated with the first certification, the digital wallet associated with the second certification, and the digital wallet associated with the user is assigned an identifier that is linked to a private cryptographic key of that digital wallet, and wherein token transfers are recorded in the distributed ledger using the identifiers (¶ [0188]). 

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
 Claim Rejections — 35 U.S.C. § 101
Applicant argues (page 9):
Also, even assuming arguendo that the claim recites certain methods of organizing human activity (which Applicant refutes), claim 1 (as a representative example) is amended to recite the elements of, “receiving a request for information regarding the certifications granted to the users,” “accessing one or more records of token transfers stored in the distributed ledger in response to receiving the request,” “analyzing the one or more records of token transfers to generate an analysis result,” and “providing the analysis result as response to the request,” which when combined with the other elements recited in the claim, integrate the alleged judicial exception into a practical application since they provide an improvement to the technical field of computer technology by allowing information regarding certification grants to be recorded and
accessed without requiring a central authority while ensuring the security and integrity of the records. (See specification, paragraph [0023]). The claim as a whole integrates the alleged judicial exception into a particular practical application (e.g., providing useful information about certification grants in a secure and trustworthy manner) that is clearly more than a drafting effort designed to monopolize the alleged judicial exception. Also, Applicant submits that these elements, when combined with the other elements recited in the claim, are not well-understood, routine, and conventional activity in the field (e.g., as evidenced by the deficiencies of the cited references, as outlined herein below).

The Examiner, however, respectfully disagrees. The Examiner notes that creating, recording and retrieving digital certificates are a process that can be performed by a human manually (e.g. using a pen/paper) without requiring the use of a machine. 
The use of the additional elements (one or more network devices) noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
Regarding the mentioned technical solution in ¶¶ [0023] of the spec, the examiner notes that the claims do not appear to reflect the technical solution such as security improvement.  
The examiner also not that the rejection does not rely upon the “well-understood, routine, and conventional activity”, therefore this argument is moot.  
Claim Rejections — 35 U.S.C. § 103
Applicant argues (page 11):
Thus, at best, the cited portion of Mercury merely discloses transactions between badge issuers and badge earners, and this does not teach recording, in a distributed ledger, a (third) token transfer between a digital wallet associated with a first certification and a digital wallet associated with a second certification to indicate that the second certification has been granted to the user after the first certification, as currently claimed. Furthermore, Lushi has not been shown to remedy the deficiencies of Mercury.

The Examiner respectfully disagrees. 
Mercury further discloses badge repository and credentialing system, acting as a clearinghouse for badge owners, issuers, earners, endorsers, etc. Server 1110 may include a digital credential (or badge) data store configured to store badging information such as the details of the particular badges earned by particular users. As noted above, such details may include the date on which a badge was issued to a user, and for certain badges, an expiration date associated with the badge (¶¶ [0134]).
Lushi, discloses token transfers between wallets to indicate the certifications that have been granted to the user (Pages 3, 5, 6, 12, 14, 16). 
Therefore, the combination Mercury/ Lushi discloses the limitations as claimed. 
	
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, claim 1 recites a first certification and a second token in combinations with recording, accessing and analyzing. Therefore, the Examiner submits that the second certification, has not patentable significance because the second certification produces predictable results as produced by the first certification. The same argument applies to the first token transfer, second token and the third token transfer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Liang- US 11170092 Bl

Embodiments are described herein for document authentication
certification using information stored on a distributed
ledger such as a blockchain. A distributed ledger may
securely store document data describing the document. Use
of a distributed ledger may provide an immutable, readily
auditable record of the history of the document. Each user
participating in the system may be assigned a unique identifier
to be used for conducting transactions on the distributed
ledger network. A user may also be provided with a
digital security token such as a cryptographic key that is
useable to authenticate the user and enable access to the
document data stored on the distributed ledger(s).

Elmessiry et al. US 20190340946 Al) 
method may include hosting a smart contract. The smart
contract may include a reference to an educational offering
and one or more conditions, such as one or more student
users or educator users staking tokens. The method may
include receiving indication that a student user has staked
the educational offering by pledging a first amount of tokens
and receiving indication that an educator user has staked the
educational offering by pledging a second amount of tokens.
The method may include determining that the one or more
conditions of the smart contract are satisfied. The method
may include locking the first amount of tokens of the student
user and the second amount of tokens of the educator user
and issuing an educational certificate corresponding to the
student user.

Madisetti et al.- US 10102526 Bl
A method of issuing blockchain-based digital certificates
comprising receiving from a user hashed user identification
information and object infonnation, recording to a digital
certificate smart contract deployed at a digital certificate
smart contract address on a blockchain network the hashed
user identification information and object information and a
timestamp of when the hashed user identification information
and the object information were received, defined as a
received timestamp, signing the digital certificate smart
contract with an issuer signature, performing a user identity
verification process to confinn a user identity, upon confirming
the user identity, generating a combination certificate
configured to be shared by the user to verify the user's
ownership of an object associated with the object information,
and sending the combination certificate to the user.

Wengel US 20200007336 Al

Systems and methods for generating, presenting, and transmitting
smart resumes that may have personally identifiable
information hidden, but the remainder of the resume may be
visible and include key elements (such as educational
degrees, honors received, recommendations/references
received, professional history) that may be verified by
blockchain/distributed ledger technology. Partner companies
may select a portion of the resume, such as a logo or
icon, to verify that the user is credentialed on the platform
and that select elements of the resume are verified. This
verification allows companies to review blinded resumes
with confidence knowing that the key underlying resume
elements are factual even though they do not know the
identity of the resume holder. 

Radocchia et al. US 20160358186 Al
An identity system for the Internet of Things (IOT) that
enables users and machines to identify, authenticate and
interact with products and collectibles without relying on a
third-party-controlled authentication service. The system
includes wireless tamperproof tags coupled to products and
an open registry database where a chain of ownership of the
items is able to be stored. The open registry enables public
access to the item identity and data combined with item
registration anonymity. 

KMIEC- US 20210110496 Al
The present invention provides a computer-implemented
educational management system that empowers educators to
create new student-centric guided pathways that help
increase college readiness, accelerate college completion
and improve student outcomes and career readiness for all,
throughout our education system. By providing all the key
college touchpoints throughout the students' journey and
guiding them every step of their college experience, the
present invention enables colleges to keep students on track
and prepares them for successful entry into the workforce.
The present invention further facilitates labor market readiness
through employer-education linkages and by seamlessly
connecting students to workforce opportunities. The
present invention further provides comprehensive practitioner
dashboards that enables the secure and consistent alignment,
collection and real-time reporting of key performance
accountability metrics for various state and federal programs 

CONLEY et al.- US 20210073212 Al
Proposed is a scalable and computationally light approach to
validating blockchains called the Catastrophic Dissent
Mechanism (CDM). CDM uses anonymous actors who are
free to join and leave the system as they please. The
mechanism gives all actors strong incentives to behave
honestly, both as individuals, and as members of coalitions
who might benefit in compromising the integrity of the
blockchain. As a result, CDM offers users Strategically
Provable Security (SPS). CDM provides a foundation to
create an ecosystem of federated chains which can share
heterogeneous tokens using different business logic. As a
result, new instances of chains can be created to serve as
inexpensive, scalable platforms for a wide variety ofblockchain
applications and to provide a path for existing
instances to be upgraded or altered without the use of hard
forks or breaking the rule that code is law. 


LATORRE et al.- US 20200211409 Al
The present invention discloses a unified identification protocol
for training and health, comprising: unified multipurpose
identifier that serves to identify individuals and the
relationships established with these individuals, such as
relationships with entities, professionals, products, services
and transactions, generation of a multipurpose identifier,
unique, non-transferable and univocally distinguishable
through a computer system. The computer system that
identifies them universally to avoid identification errors,
based on UUID, DID and/or other formats and unify the data
of the same individual existing in different systems, stored
in one or several electronic devices of the individual and/or
their legal guardians and, additionally, in one or more cloud
services, certify access pennissions granted /revoked to the
different data compartments in the profile of the individual
and the authenticity of the data, carried out in one or more
distributed data ledger technologies or blockchains.



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf